Citation Nr: 0023578	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  94-26 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as secondary to a 
service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired from active duty in February 1976, after 
more than 20 years of continuous service. 

In a February 1999 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
claimed as secondary to a service-connected right ankle 
disability, to the Department of Veterans Affairs (VA) 
Regional Office (RO) for additional development of the 
record.  A review of the record reflects that the requested 
development has been completed.  Thus, the case has now been 
returned to the Board for appellate consideration.

The Board notes that in May 1998 statements, the veteran 
appears to be claiming entitlement to an evaluation in excess 
of 20 percent for his service connected right ankle 
disability and also reported that his right foot was affected 
by the service-connected ankle condition.  Finally, in April 
1999, the veteran submitted a statement to the RO seeking 
service connection for a right hip disability, claimed as 
secondary to his service-connected left ankle.  A review of 
the record reflects that the aforementioned issues have not 
been addressed by the RO in a rating decision.  Thus, they 
are referred to the RO for appropriate action.



FINDING OF FACT

Competent medical evidence of a nexus between the veteran's 
degenerative disc disease of the lumbar spine and the 
service-connected right ankle disability has not been 
presented.  



CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, claimed as 
secondary to a service-connected right ankle disability, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are silent for any complaints, 
diagnoses, or treatment related to the lumbar spine. 

Upon VA examination dated in June 1976, no complaints or 
defects relevant to the lumbar spine were noted.  

In a July 1976 rating decision, the RO granted entitlement to 
service connection for residuals of a right ankle injury, 
evaluated as 20 percent disabling.

Upon VA examination dated in August 1985, no complaints or 
diagnoses relevant to the lumbar spine were noted.  The 
examiner noted no muscle spasm or tenderness of the lumbar 
area.  

An April 1990 VA examination report reflects no complaints or 
diagnoses relevant to the lumbar spine.  

An August 1992 private orthopedic evaluation reflects the 
veteran complained of pain in his right ankle and left leg.  
Physical examination revealed the veteran stood erect with a 
normal thoracic kyphosis and lumbar lordosis.  It was noted 
the veteran walked with a bilateral antalgic gait.  There was 
no tenderness to palpation along the vertebral bony 
processes, intervertebral soft tissues and paravertebral soft 
tissues.  There was no tenderness in either sciatic notch.  
There was full, painless, and unrestricted range of motion of 
the lumbar spine in extension, lateral bending, and rotation.  
Radiological examination of the lumbosacral spine revealed 
some minimal degenerative changes.  No impressions or 
diagnoses relevant to the lumbar spine were noted. 

A March 1994 orthopedic report reflects no tenderness to 
palpation along the vertebral bony processes, intervertebral 
soft tissues, and paravertebral soft tissues.  There was no 
tenderness in either sciatic notch.  It was noted the veteran 
walked with a normal gait.  There was full, painless, and 
unrestricted range of motion of the lumbar spine in 
extension, lateral bending, and rotation.  Radiologic 
examination of the lumbosacral spine revealed normal 
appearing disc spaces and vertebral bodies.  There was no 
evidence of fracture, displacement, spondylolysis or 
spondylolisthesis.  No diagnoses relevant to the lumbar spine 
were noted.  

At his November 1994 RO hearing, the veteran testified that 
he had worked as a gardener with the city of Los Angeles.  
(Transcript, page 6).  He stated that his problems began 
three to six years earlier.  (Transcript, page 5).  The 
veteran reported that he had not had any traumatic injuries 
to his back since his discharge from service.  (Transcript, 
pages 6-7).  

Upon VA examination dated in November 1994, a relevant 
complaint of lower lumbar pain was noted.  The examination 
report reflects findings relevant only to the right ankle.  A 
diagnosis of status post surgery at the right ankle with 
chronic pain and moderate range of motion deficits was noted.  

A private medical examination report dated August 3, 1996 
reflects the veteran complained of right ankle pain, left hip 
pain, and bilateral knee pain.  Examination of the back 
revealed mild lumbosacral tenderness.  No diagnostic 
impressions relevant to the back were noted.  

An August 5, 1996 private orthopedic report reflects the 
veteran complained of frequent moderate aching low back pain.  
He also reported associated limitation of motion.  Physical 
examination revealed normal lumbar lordosis with no signs of 
scoliosis.  It was noted the veteran walked with a normal 
gait.  The pelvis was noted as level.  Movement from the 
prone to the supine position was done without difficulty.  
Physical examination revealed a limited range of motion of 
the lumbosacral spine.  Radiological examination of the 
lumbar spine revealed severe osteophytes with a wedging of 
L1.  There was evidence of advanced degenerative changes of 
the lumbar spine.  A relevant diagnosis of chronic low back 
sprain/strain with degenerative disc disease and advanced 
arthritis was noted.  The examiner noted that the veteran 
reported being a paratrooper during service with over 200 
jumps.  The examiner opined that most of the damage to the 
veteran's hip, ankle, and low back was done during military 
service.  The examiner also opined that his back condition 
would continue to deteriorate.

An additional private orthopedic evaluation dated August 8, 
1996 reflects the veteran complained of aching in the left 
hip and right ankle pain.  No diagnoses relevant to the 
lumbar spine were noted.  

Upon VA joint examination dated in June 1997, it was noted 
that the veteran reported experiencing back pain since 1987.  
The veteran reported experiencing back pain in the mornings 
and some at night which prevented him from sleeping.  
Physical examination of the lumbar spine revealed some 
moderate tenderness over the spinous processes in the upper 
lumbar spine.  There was no paraspinal muscle spasm or 
tenderness.  There was some back pain on straightening the 
knees in a sitting position, bilaterally.  Some back pain was 
also elicited on straight leg raising.  Radiological 
evaluation of the lumbar spine revealed large anterior 
bridging osteophytes from T10 to L1 and L3 to L4, lateral 
osteophytes at L1-2, diffuse idiopathic skeletal hyperostosis 
and mild degenerative disc disease at L1-2.  A relevant 
diagnosis of degenerative disc disease and idiopathic 
skeletal hyperostosis of the lumbar spine with subsequent 
mild limitation of motion was noted.  The examiner opined 
that the degenerative osteoarthritis of the left hip and 
possibly the right hip were most likely due to age and wear 
and tear subsequent to military service and possibly 
aggravated by post-service employment.  The examiner did not 
express an opinion as to the etiology of the veteran's back 
pain.  

In October 1997, the RO received copies of treatise evidence 
regarding the causes and treatment of osteoarthritis.  

At his September 1998 hearing before the Board, the veteran 
testified that he walked with all of his weight on the left 
side because of his service-connected right ankle.  He 
reported experiencing many falls as a result of his right 
foot going out on him.  (Transcript, page 4).  The veteran 
testified that he had trouble with the lower lumbar back area 
in activities such as getting up or moving.  (Transcript, 
page 7).  

Upon VA examination dated in April 1999, it was noted that 
the veteran had had increasing low back pain over the last 
five to six years that was non-radicular.  Typical morning 
stiffness and increased pain upon standing, sitting, 
prolonged walking, bending, or lifting were also noted.  The 
veteran's gait was noted as.  Physical examination revealed 
normal lordosis and no kyphosis or scoliosis.  There was mild 
tenderness along the back to palpation.  No muscle spasm was 
detected and there were no trigger points.  There was no pain 
to percussion and no pain over the sciatic notches or the 
greater tuberosities.  The veteran complained of pain in the 
back and lumbar junction with bilateral rotation.  
Radiological examination of the lumbar spine revealed 
extensive degenerative changes in the lower thoracic spine 
extending down into the lumbar spine.  Anterior osteophytes 
at multiple levels from T10 down through every level, mild 
loss of disc space height suggesting degenerative disc 
disease from L1 through L4, significant facet osteoarthritis, 
and multiple metallic bodies probably from a left kidney 
resection were also noted.  Radiology reports also showed an 
almost lateral fusion between L1 and L2 with large marginal 
osteophytes.  The sacroiliac joints appeared to have mild 
osteoarthritis as well.  The examiner noted that the 
veteran's medical records had been reviewed.  A relevant 
diagnostic impression of degenerative disc disease and 
idiopathic skeletal hyperostosis of the lumbar spine, non-
service-connected and non-service aggravated, was noted.  The 
examiner opined that based upon his examination and medical 
record review and despite the veteran's mild abnormal gait by 
history, his subsequent problems in his hips, lumbar spine, 
left subtalar joint, and knees are not related to his 
previous right ankle instability and osteoarthritis.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as arthritis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
degenerative disc disease of the lumbar spine, claimed as 
secondary to a service-connected right ankle disability, is 
not warranted.  

The veteran contends that as a result of his service-
connected right ankle disability, he has favored one side 
over the other and thereby incurred and exacerbated lower 
lumbar problems.  He further contends there is a clear 
connection between his service-connected right ankle 
disability and his lower lumbar condition.  Unfortunately, 
the contentions of the veteran are not supported by the 
medical opinions of record.  As stated by the Court, where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
does not reveal that the veteran possesses any medical 
expertise.  Thus, his lay medical assertions to the effect 
that his service-connected right ankle disability caused or 
substantially or materially contributed to his back condition 
have no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

An April 1999 VA examination report reflects the examiner 
reviewed the veteran's medical records, including private 
orthopedic reports, and based upon that evidence as well as a 
physical examination, concluded that despite the veteran's 
mild abnormal gait by history, his subsequent problems in his 
hips, lumbar spine, left subtalar joint, and knees were not 
related to his previous right ankle instability and 
osteoarthritis. 

The Board is cognizant of the August 5, 1996 private 
examiner's opinion that most of the damage to the veteran's 
hip, ankle, and low back was done during his military 
service.  However, a review of that examination report 
reflects that the examiner only reviewed the records of a Dr. 
M., indicating that the veteran was seen in August 1992 and 
March 1994.  The report does not reflect a comprehensive 
review of the veteran's service records or claims folder.  
The veteran's service medical records are silent for any 
evidence of a back injury or back pain during service.  
Additionally, the record is silent for any evidence of 
complaints of back pain until 1994, more than fifteen years 
after the veteran's discharge from service.  Thus, it appears 
that the August 5, 1996 opinion was rendered based primarily 
upon the veteran's account of his symptomatology and duties 
during military service, and without apparent reference by 
the examiner to the veteran's service medical records. An 
opinion based on a reported history is insufficient to render 
the veteran's claim well grounded.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence.").  
Thus, in the absence of competent medical evidence of a nexus 
between the veteran's degenerative disc disease of the lumbar 
spine and his service-connected right ankle disability, the 
claim is not well grounded and must be denied.  



ORDER

The claim of entitlement to service connection for a 
degenerative disc disease of the lumbar spine, claimed as 
secondary to a service-connected right ankle disability, is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

